(Revised 03/2020)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

APPEARANCE BOND:

 

CASE NO.; 20-6255-STRAUSS

UNITED STATES OF AMERICA:
Plaintiff,

¥: USM # Kb63 7 /- [OY

ROSS CHARNO
Defendant,

l, ROSS CHARNO the undersigned defendant and I or we, the undersigned sureties, jointly and severally
acknowledge that we and our personal representatives, jointly and severally, are bound to pay the United States of

America, the sum "150
$ f s,

STANDARD CONDITIONS OF BOND

 

The conditions of this bond are that the defendant:

hall appear before this Court and at such other places as the defendant may be required to appear, in
accordance with any and all orders and directions relating to the defendant’s appearance in this case, including
appearance for violation of a condition of the defendant’s release as may be ordered or notified by this Court or
any other United States District Court to which the defendant may be held to answer or the cause transferred. The
defendant is required to ascertain from the Clerk of Court or defense counsel the time and place of all scheduled
proceedings on the case. In no event may a defendant assume that his or her case has been dismissed unless the
Court has entered an order of dismissal. The defendant is to abide by any judgment entered in such matter by
surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment.
This is a continuing bond, including any proceeding on appeal or review. which shall remain in full force and

etigetungl such time as the Court shall order otherwise. fir {D> N D [Ottio

2. /May not travel outside the Southern District of Florida unless otherwise approved by the Court prior to
any such travel. The Southern District of Florida consists of the following counties: Broward, Highlands, Indian
River, Martin, Miami-Dade, Monroe, Okeechobee, Palm Beach and St. Lucie. AND ND/ OHTO

Cr not change his/her present address without prior notification and approval from the U.S. Probation
Offfcér or the Court.

(4, dus cooperate with law enforcement officers in the collection of a DNA sample if the collection is

required by 42 U.S.C. Section 14135a.
C) Must not violate any federal, state or local law while on release in this case. Should the defendant come
in contact with law enforcement he/she shall notify the U.S. Probation Officer within 72 hours.
DEFENDANT: ROSS CHARNO

CASE NUMBER‘90_6255-STRAUSS
PAGE TWO

SPECIAL CONDITIONS OF BOND

In addition to compliance with the previously stated conditions of bond, the defendant must comply with the

yo checked below:

__ 4. Surrender all passports and travel documents, if any, to Pretrial Services and not obtain any travel documents

during the pendency of the case;
 b. Report to Pretrial Services as follows: ( time(s) a week in person and___ time(s) a week by
elephone;

Asani to substance abuse testing and/or treatment, contribute to the cost of services rendered based on ability
Ke pay, as determined by the U.S. Probation Officer;

d. Refrain from excessive OR ___ abstain from alcohol use or any use of a narcotic drug or other controlled
substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. §802), without a prescription by
a licensed medical practitioner;

__¢. Participate in a mental health assessment and/or treatment and contribute to the costs of services rendered
based on ability to pay, as determined by the U.S. Probation Officer;

__ f, Employment restriction(s):

 

zg. Maintain or actively seek full-time employment;
__h, Maintain or begin an educational program;

Vi. Avoid all contact with victims or witnesses to the crimes charged, except through counsel. The AUSA shall
provide defense counsel and pretrial services with the names of all victims or witnesses. The prohibition
against contact does not take effect until defense counsel receives the list. The prohibition against contact
applies only to those persons on the list, but the prosecutor may expand the list by sending written notice to

defense counsel and pretrial services.; EF
wv Avoid all contact with co-defendants and defendants in related cases, except through counsel eed

. Refrain from possessing a firearm, destructive device or other dangerous weapons and shall surréhder (ifany),
on concealed weapons permit to the U.S. Probation Office;
|

None of the signatories may sell, pledge, mortgage, hypothecate, encumber, etc., any real property they own,
ntil the bond is discharged, or otherwise modified by the Court;

m. May not visit commercial transportation establishment: airports, seaport/marinas, commercial bus terminals,

train stations, etc.; 4 CepT WHEN TRAVEIING For CrgtT 7A) OTe

n. Defendant shall consent to the U.S. Probation Officer conducting periodic unannounced examinations of the
defendant’s computer equipment at his/her place of employment or on the computer at his/her residence which
may include retrieval and copying of all data from the computer(s) and any internal or external peripherals to
ensure compliance with this condition and/or removal of such equipment for the purpose of conducting a more
thorough inspection; and consent at the direction of the U.S. Probation Officer to have installed on the defendant’s
computer(s), at the defendant’s expense, any hardware or software systems to monitor the defendant’s computer
use;
DEFENDANT: ROSS CHARNO

CASE NUMBER: 20-6255-STRAUSS
PAGE THREE

__0. LOCATION MONITORING PROGRAM: The defendant shall be monitored by the form of location
monitoring and shall abide by all technology requirements as noted below, as well as contribute to the costs of
services rendered based on (_) ability to pay as determined by the U.S. Probation Officer —or—(  ) paid by
U.S. Probation;

__ Location monitoring technology at the discretion of the officer
__ Radio Frequency (RF) monitoring (Electronic Monitoring)

__ Active GPS Monitoring

__ Voice Recognition

__ Curfew: You are restricted to your residence every day from____ to___, or as directed by the supervising
officer.
OR
__Home Detention: You are restricted to your residence at all times except for:
( ) medical
( ) substance abuse or mental health treatment
( ) court appearances
(__) attorney visits or court ordered obligations
( ) religious services
( ) employment

(_) other activities as pre-approved by the supervising officer

— p.RESIDENTIAL RE-ENTRY CENTER: The defendant shall reside at a residential re-entry center or
halfway house and abide by all the rules and regulations of the program. The cost to be paid by (_ )Pretrial
Services or (  ) based on the defendant’s ability to pay. You are restricted to the residential re-entry
center/halfway house at all times except for:

) employment

) education

) religious services

) medical, substance abuse, or mental health treatment

) attorney visits

) court appearances

) court ordered obligations

) reporting to Pretrial Services

) other
__ q. Third-Party Custody: will serve as a third party custodian and will
report any violations of the release conditions to the U.S. Probation Officer. Failure to comply with these
requirements, the third party custodian can be subject to the provisions of 18 U.S.C. § 401, Contempt of
Court.
r. The defendant shall submit his person, property, residence, vehicle, papers, computers, (as defined in 18
— U.S.C. 1030(e)(1)), other electronic communication or data storage devices or media, or office, to a search
conducted by a United States Probation Officer. The defendant must warn any other occupants that the
premises may be subject to searches pursuant to this condition. Any search must be conducted at a reasonable
time and in a reasonable manner.

Fe ee ee tte ee ee oe

 

 
S of third party payment.

Vv. Comply with the following additional conditions of bond: eg

DEFENDANT: ROSS CHARNO

CASE NUMBER: 20-6255-STRAUSS
PAGE FOUR

s. Mandatory Adam Walsh Conditions: Defendant shall abide by specified restrictions on personal
associations, place of abode, or travel, to avoid all contact with an alleged victim of the crime and with a
potential witness who may testify concerning the offense; report on a regular basis to a designated law
enforcement agency, pretrial services agency or other agency; comply with a specified curfew (with electronic
monitoring) and refrain from possessing a firearm, destructive device or other dangerous weapons.

t. Additional Sex Offense Conditions For Defendants Charged or Convicted of a Sexual Offense:

1. ( ) Defendant may not have contact with victim(s), or any child under the age of 18, unless approved
by the Court or allowed by the U.S. Probation Officer.

2. ( ) The defendant shall not possess or use any data encryption technique or program and shall
provide passwords and administrative rights to the U.S. Probation Officer,

3. ( ) Defendant shall participate in specialized sex offender evaluation and treatment, if necessary,
and to contribute to the costs of services rendered based on ability to pay, as determined by
the U.S. Probation Office.

4. ( ) Defendant shall not possess, procure, purchase or otherwise obtain any internet capable device
and/or computer. Additionally, the defendant is prohibited from using another individual’s
computer or device that has internet capability.

5. ( ) Defendant is prohibited from establishing or maintaining any email account or social media
account. Additionally, the defendant is prohibited from using another individual’s email account
or social media account. Must provide monthly or upon request, personal phone and credit card
billings to Pretrial Services to confirm there are no services with any internet services provider.

6. ( ) Defendant is not permitted to enter places where children congregate including, but not limited
to any play areas, playgrounds, libraries, children-themed restaurants, daycares, schools,
amusement parks, carnivals/fairs, unless approved by the U.S. Probation Officer.

7. ( ) The defendant shall not be involved in any children’s or youth organizations.

8. ( ) Defendant is prohibited from viewing, owning, or possessing any obscene, pornographic, or
sexually stimulating visual or auditory material, including telephone, electronic media,
computer programs, or computer services.

9. ( ) The defendant shall participate in a maintenance polygraph examination to periodically
investigate the defendant’s compliance. The polygraph examination shall specifically address

only defendant’s compliance or non-compliance with the special conditions of release and shall
not inquire into the facts of the pending criminal case against defendant. The defendant will
contribute to the costs of services rendered (co-payment) based on ability to pay or availability

<a EL AND NotHern DisvKiev OF CHiro

u. May travel to and from: , and must notify Pretrial Services of travel plans before

leaving and upon return.

Cue
a De Al CURKEM frepeess.
CONTA Wt Spouse 7s A[WED. Sogeen DER CONCEA| WEAPON [eenitt
Neo Computer Exams NO Frvancr4] TRANSACTIONS DVER $1, 0OV
WH) oir THE PEehnssie oF PRETR A) SAES. Alo NEw GNES
OF CREDTT: DisclosRE TO Peerts| SUVS OF 411 BROKE MEE
Accou N75, Bank ACLOUNTS, OTHER STANFICANT 4S5ETS

BENE FiciAlly OR CeGally OWNED (2|Kp Full AccQUuNTING )
CONDON [EOARDING CompuseRk Exams , Will also Afpl7 To

OTHER BlectTRON Tc DEV CES, INIClUDING CEIl PHONES,
DEFENDANT: ROSS CHARNO

CASE NUMBER: 20-6255-STRAUSS
PAGE FIVE

PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

Violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant
for the defendant’s arrest, a revocation of release, and order of detention, as provided in 18 U.S.C. §3148,
forfeiture of any bail posted, and a prosecution for contempt as provided in 18 U.S.C. §401, which could result
in a possible term of imprisonment or a fine.

The commission of any offense while on pretrial release may result in an additional sentence upon
conviction for such offense to a term of imprisonment of not more than ten years, if the offense is a felony; or a
term of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be
consecutive to any other sentence and must be imposed in addition to the sentence received for the offense itself.

Title 18 U.S.C. §1503 makes it a felony criminal offense punishable by imprisonment and a $250,000 fine
to intimidate or attempt to intimidate a witness, juror or officer of the court; 18 U.S.C. §1510 makes it a felony
criminal offense punishable by imprisonment and a $250,000 fine to obstruct a criminal investigation; 18 U.S.C.
§1512 makes it a felony criminal offense punishable by imprisonment and a $250,000 fine to tamper with a
witness, victim or informant; and 18 U.S.C. §1513 makes it a felony criminal offense punishable by imprisonment
and a $250,000 fine to retaliate against a witness, victim or informant, or threaten to do so.

It is a criminal offense under 18 U.S.C. §3146, if after having been released, the defendant knowingly
fails to appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a
court order. If the defendant was released in connection with a charge of, or while awaiting sentence, surrender
for the service of a sentence, or appeal or certiorari after conviction for:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
the defendant shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, the
defendant shall be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, the defendant shall be fined not more than $250,000 or imprisoned not more than two
years, or both;

(4) a misdemeanor, the defendant shall be fined not more than $100,000 or imprisoned not more than one
year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted,
which means that the defendant will be obligated to pay the full amount of the bond, which may be enforced by
all applicable laws of the United States.
DEFENDANT:ROSS CHARNO

CASE NUMBER: 20.6255-STRAUSS
PAGE SIX

PENALTIES AND SANCTIONS APPLICABLE TO SURETIES

Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the surety or sureties
to pay the full amount of the bond. Forfeiture of the bond for any breach of one or more conditions may be declared by a judicial officer +
of any United States District Court having cognizance of the above entitled matter at the time of such breach, and if the bond is forfeited
and the forfeiture is not set aside or remitted, judgment may be entered upon motion in such United States District Court against each
surety jointly and severally for the amount of the bond, together with interest and costs, and execution may be issued and payment
secured as provided by the Federal Rules of Criminal Procedure and other laws of the United States.

SIGNATURES
[ have carefully read and | understand this entire appearance bond consisting of seven pages, or it has been read to me, and, if necessary,
translated into my native language, and | know that I am obligated by law to comply with all of the terms of this bond. | promise to obey
all conditions of this bond, to appear in court as required, and to surrender for service of any sentence imposed. I am aware of the
penalties and sanctions outlined in this bond for violations of the terms of the bond.

If] am an agent acting for or on behalf of a corporate surcty, I further represent that | ama duly authorized agent for the corporate surety
and have full power to execute this bond in the amount stated.

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEFENDANT
Signed this Zo day of JSWnd ,2020 at Ft: Cauderds:
j dged before me; DEFENDANT: (Signature) (Irae
. PCLAs Oke ce
Honan . City State
State
CORPORATE SURETY
Signed this day of ,20 at » Florida
SURETY: AGENT: (Signature)
PRINT NAME:
City State
INDIVIDUAL SURETIES
Signed this day of ,20___at Florida Signedthis __ dayof ,20__at Florida
SURETY: (Signature) SURETY: (Signature)
PRINT NAME: PRINT NAME:
RELATIONSIIIP TO DEFENDANT: RELATIONSHIP TO DEFENDANT:

ee

 

 

cy State Cily State

Signedthis__ day of ,20___at Florida Signedthis day of ,20__at

 

 

 

 

SURETY: (Signature) SURETY: (Signature)
PRINT NAME: PRINT NAME:
RELATIONSHIP TO DEFENDANT: RELATIONSHIP TO DEFENDANT:

 

 

City City State

State
APPROVAL BY THE COURT Hy =
Date: JUNE 26TH, 2020

JARED M.S USS
UNITED STATES MAGISTRATE JUDGE

 

 

 
DEFENDANT:ROSS CHARNO

CASE NUMBER: 20-6255-STRAUSS
PAGE SIX

PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the surety or sureties
to pay the full amount of the bond. Forfeiture of the bond for any breach of one or more conditions may be declared by a judicial officer
of any United States District Court having cognizance of the above entitled matter at the time of such breach, and if the bond is forfeited
and the forfeiture is not set aside or remitted, judgment may be entered upon motion in such United States District Court against each
surety jointly and severally for the amount of the bond, together with interest and costs, and execution may be issued and payment
secured as provided by the Federal Rules of Criminal Procedure and other laws of the United States.

SIGNATURES
| have carefully read and | understand this entire appearance bond consisting of seven pages, or it has been read to me, and, if necessary,
translated into my native language, and I know that I am obligated by law to comply with all of the terms of this bond. | promise to obey
all conditions of this bond, to appear in court as required, and to surrender for service of any sentence imposed. I am aware of the
penalties and sanctions outlined in this bond for violations of the terms of the bond.

If | am an agent acting for or on behalf of a corporate surety, I further represent that [ am a duly authorized agent for the corporate surety
and have full power to execute this bond in the amount stated.

DEFENDANT

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed this Z © ayor SUVs 2020 a Ft Cauderda Reid a
Signed and acknfwledged before me: DEFENDANT: (Signature) ffir
" - ly fo i
WITNES ies eClAs Oka py/| E Fc
v "
fo Horta City State
City State
CORPORATE SURETY
Signed this day of , 20 at _, Florida
SURETY: AGENT: (Signature)
PRINT NAME:
City State
INDIVIDUAL SURETIES

Signed this day of .20__at Florida Signed this day of .20__at , Florida
SURETY: (Signature) SURETY: (Signature)
PRINT NAME: PRINT NAME:
RELATIONSHIP TO DEFENDANT: RELATIONSHIP TO DEFENDANT:

City State City State
Signed this day of »20___at Florida Signedthis day of ,20__at , Florida
SURETY: (Signature) SURETY: (Signature)
PRINT NAME: PRINT NAME:
RELATIONSHIP TO DEFENDANT: RELATIONSHIP TO DEFENDANT:

City State City Slate

APPROVAL BY THE COURT
Date: JUNE 26TH, 2020

 

 

JARED M. STRAUSS
UNITED STATES MAGISTRATE JUDGE
